IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,939-01



                          EX PARTE ABEL MEDRANO, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 8602-A IN THE 27TH DISTRICT COURT
                          FROM LAMPASAS COUNTY



        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

and sentenced to thirty-five years’ imprisonment. The Third Court of Appeals affirmed his

conviction. Medrano v. State, No. 03-11-00684-CR (Tex.App.—Austin Aug. 28, 2013)(not

designated for publication).

        On March 25, 2015, this Court remanded this application to the trial court for a response

from counsel regarding one ground contained in this application. On April 25, 2015, counsel
submitted an affidavit to the trial court. The trial court has denied to sign supplemental findings of

fact and conclusions of law after this Court’s remand order.

       Based on the trial court’s original findings of fact as well as this Court’s independent review

of the entire record, we deny relief.

Filed: September 16, 2015
Do not publish